Citation Nr: 9919677	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-01 229	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for acute 
myelogenous leukemia.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


                                          ATTORNEY FOR THE 
BOARD

J. Connolly Jevtich, Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1977 to June 1981, and from April 1982 to June 
1996.

2.	On July 1, 1999 the Board was notified by the veteran's 
representative that the veteran had died in May 1999.  

3.	On July 14, 1999, a copy of the veteran's Certificate of 
Death was received which showed that the veteran died on May 
[redacted] 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case served on active duty from September 
1977 to June 1981, and from April 1982 to June 1996.  On July 
1, 1999 the Board was notified by the veteran's 
representative that the veteran had died in May 1999.  On 
July 14, 1999, a copy of the veteran's Certificate of Death 
was received which showed that the veteran died on May [redacted] 
1999.  

Unfortunately, as noted above, the veteran died during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).



ORDER

The appeal is dismissed.



		
                                                     E. M. 
KRENZER
	Member, Board of Veterans' Appeals



 

